

115 HR 6641 IH: True Cost-sharing Of Seniors’ drugs Transparency Act
U.S. House of Representatives
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6641IN THE HOUSE OF REPRESENTATIVESJuly 31, 2018Mr. Paulsen (for himself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXVII of the Public Health Service Act and title XVIII of the Social Security Act to
			 prohibit health insurance issuers, group health plans, Medicare Advantage
			 organizations, and prescription drug plan sponsors from limiting drug
			 price information a pharmacy may give to a consumer.
	
 1.Short titleThis Act may be cited as the True Cost-sharing Of Seniors’ drugs Transparency Act or the COST Act. 2.Prohibiting health insurance issuers, group health plans, Medicare Advantage organizations, and prescription drug plan sponsors from limiting drug price information a pharmacy may give to a consumer (a)Health insurance issuers and group health plansThe first subpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:
				
					2729.Prohibition on provisions relating to the communication of certain prescription drug price
			 information
 (a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage may not, with respect to plan years beginning after the date the Secretary makes a determination specified in subsection (c), prohibit a pharmacy from disclosing, or penalize such pharmacy (including through increased utilization review, reduced payments, or other financial disincentives) for disclosing, to an individual purchasing a prescription drug using benefits provided under such plan or such coverage alternative methods of purchasing such drug, including paying a cash price, that may be cheaper than paying the price of a drug using such benefits.
						(b)Consumer information
 (1)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage shall ensure that, in the case that an applicable pharmacy (as defined in paragraph (2)) informs an individual with health benefits under such plan or such coverage of alternative methods of purchasing a drug, including paying a cash price, that may be cheaper than paying the price of a drug using such benefits, such pharmacy also—
 (A)informs such individual of— (i)the effect so purchasing such drug would have on such individual’s deductible with respect to such plan or such coverage; and
 (ii)other information determined appropriate by the Secretary for purposes of enabling such individual to make an informed decision with respect to the effects of using such benefits or such alternative methods to purchase such drug; and
 (B)in the case that such individual purchases such drug using such alternative methods, reports to such plan or such issuer the amount such individual paid for such drug using such alternative methods.
 (2)DefinitionIn this subsection, the term applicable pharmacy means, with respect to a group health plan and a health insurance issuer offering group or individual health insurance coverage, a pharmacy with which such plan or such issuer contracts with under such plan or such coverage or that is otherwise an in-network pharmacy under such plan or such coverage.
 (c)DeterminationA determination specified in this subsection is a determination by the Secretary that a prohibition or penalty described in subsection (a) is being used by a group health plan or a health insurance issuer offering group or individual health insurance coverage.
						.
 (b)MA organizations and PDP sponsorsSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended by adding at the end the following new subsection:
				
					(m)Prohibition on limiting certain information on prescription drug prices
 (1)In generalA PDP sponsor of a prescription drug plan and a Medicare Advantage organization offering an MA–PD plan may not, with respect to plan years beginning after the date the Secretary makes a determination specified in paragraph (3), prohibit a pharmacy from disclosing, or penalize such pharmacy (including through increased utilization review, reduced payments, or other financial disincentives) for disclosing, to an individual purchasing a prescription drug using benefits provided under such prescription drug plan or such MA–PD plan alternative methods of purchasing such drug, including paying a cash price, that may be cheaper than paying the price of a drug using such benefits.
						(2)Consumer information
 (A)In generalA PDP sponsor of a prescription drug plan and a Medicare Advantage organization offering an MA–PD plan shall ensure that, in the case that an applicable pharmacy (as defined in subparagraph (B)) informs an individual with health benefits under such prescription drug plan or such MA–PD plan of alternative methods of purchasing a drug, including paying a cash price, that may be cheaper than paying the price of a drug using such benefits, such pharmacy also—
 (i)informs such individual of— (I)the effect so purchasing such drug would have on such individual’s deductible with respect to such prescription drug plan or such MA–PD plan; and
 (II)other information determined appropriate by the Secretary for purposes of enabling such individual to make an informed decision with respect to the effects of using such benefits or such alternative methods to purchase such drug; and
 (ii)in the case that such individual purchases such drug using such alternative methods, reports to such sponsor or such organization the amount such individual paid for such drug using such alternative methods.
 (B)DefinitionFor purposes of this paragraph, the term applicable pharmacy means, with respect to a PDP sponsor of a prescription drug plan and a Medicare Advantage organization offering an MA–PD plan, a pharmacy with which such sponsor or such organization contracts with under such prescription drug plan or such MA–PD plan or that is otherwise an in-network pharmacy under such prescription drug plan or such MA–PD plan.
 (3)DeterminationA determination specified in this paragraph is a determination by the Secretary that a prohibition or penalty described in paragraph (1) is being used by a PDP sponsor of a prescription drug plan or a Medicare Advantage organization offering an MA–PD plan with respect to such prescription drug plan or MA–PD plan.
						.
 (c)Study of prevalence of pharmacy provision of information prohibitionsNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct a study and submit to Congress a report on the prevalence of prohibitions by—
 (1)group health plans and health insurance issuers (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)); and
 (2)MA organizations offering MA–PD plans and sponsors of prescription drug plans; on pharmacies from disclosing alternative prices of a drug to an individual purchasing such drug at such pharmacy using benefits under such group health plan, such health insurance coverage, such MA–PD plan, or such prescription drug plan (as applicable).